75 N.Y.2d 989 (1990)
In the Matter of David Hazan, Inc., Formerly Known as David Fur Couture, Inc., et al., Appellants,
v.
Tax Appeals Tribunal of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued March 20, 1990.
Decided May 3, 1990.
Fred Ehrlich for appellants.
Robert Abrams, Attorney-General (Daniel Smirlock, O. Peter Sherwood and Peter H. Schiff of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE and BELLACOSA. Judge HANCOCK, JR., dissents and votes to reverse for the reasons stated in the dissenting memorandum by Justice Ann T. Mikoll at the Appellate Division (152 AD2d, at 767-769; see, Richfield Oil Corp. v State Bd., 329 US 69).
Judgment affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (152 AD2d 765).